ON REHEARING.
A rehearing was granted in this case; and after written arguments were filed by counsel for plaintiff and defendant, the case was reconsidered, and the court adheres to the judgment formerly rendered, reversing the judgment upon the ground that the court *694below erred in refusing a new trial. But in the opinion as first delivered a mistake appeared in the statement of facts, where the defendant Horne was referred to as having bought the land at sheriff’s sale, whereas it was the defendant’s vendor, Shore, who had purchased at the sheriff’s sale; and in another place in that statement the same transportation of the names of Horne and his vendor occurred. That part of the opinion has been rewritten, correcting this inadvertence. And so much of the second division of the opinion as related to the defendant’s claim of possession under color of title has been rewritten. Having made these changes in the opinion, additional rulings are made upon grounds of the motion for new trial, which, in the opinion as previously delivered, it was stated it was unnecessary to deal with, as all that took place after the overruling of the objection of the plaintiff to the portion of the answer seeking reformation of the deed to him from Shore was nugatory. Consequently the second division of the opinion as originally delivered is withdrawn, and all that follows the first division announces the conclusion reached by the court after reconsidering the entire case in the light of the motion for rehearing.